IN THE SUPREME COURT OF THE STATE OF NEVADA


                OPHTHALMIC ASSOCIATES, LLP; KEVIN                        No. 66448
                N. MILLER, M.D.; EMILY L. FANT, M.D.;
                AND TUSHINA A. REDDY, M.D.,
                Appellants,
                vs.                                                       FILED
                TRIPLE NET PROPERTIES, LLC; NNN
                                                                           JUN 1 0 2016
                REALTY INVESTORS, LLC, F/K/A GRUBB
                & ELLIS REALTY INVESTORS, LLC, F/K/A
                TRIPLE NET PROPERTIES, LLC; AND
                DAYMARK REALTY ADVISORS, INC., AS
                JUDGMENT DEBTOR,
                Respondents.

                                        ORDER OF AFFIRMANCE
                            This is an appeal from a final order striking a confession of
                judgment. Eighth Judicial District Court, Clark County; Carolyn
                Ellsworth, Judge.
                            The parties settled a previous appeal by agreeing to enter into
                a confession of judgment. The confession of judgment required
                respondents to make five payments on specific dates. If a payment was
                not made, appellants could demand the delinquent payment be made
                within 30 days of its original due date. Respondents consented that if the
                payments were not made as required, the confession of judgment would be
                entered against them. Respondents did not make the final payment on its
                due date, but did make it within 30 days after its due date. Nonetheless,
                appellants filed the confession of judgment and respondents moved to set
                it aside and strike it. The district court granted respondents' motion.
                            As an initial matter, while another district court had
                previously considered respondents' motion and made some oral rulings
                before the case was reassigned, because that court never entered a written
SUPREME COURT
     OF
   NEVADA


(0) 1947A aeo
                 order resolving the motion, the district court here was not precluded from
                 considering the motion anew and resolving it. We further conclude that as
                 the district court's factual findings are supported by substantial evidence,
                 the district court properly granted respondents' motion to strike the
                 confession of judgment. See Sowers v. Forest Hills Subdivision, 129 Nev.,
                 Adv. Op. 9, 294 P.3d 427, 432 (2013) (explaining that this court will
                 uphold the district court's factual findings as long as they are not clearly
                 erroneous and are supported by substantial evidence). While respondents'
                 last payment was timely tendered but returned for insufficient funds,
                 respondents then cured that payment by making it with sufficient funds
                 within 30 days of the payment's original due date as provided for in the
                 confession of judgment. Because respondents' last payment was not more
                 than 30 days delinquent, under the provisions of the confession of
                 judgment, they did not consent to the filing of the confession of judgment.
                 See Red rock Valley Ranch, LLC v. Washoe Cty.,         127 Nev. 451, 460, 254
P.3d 641, 647-48 (2011) (providing that contract interpretation is a
                 question of law that this court reviews de novo). Thus, the district court
                 properly struck the confession of judgment. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.



                                                                    ,   J.
                                          Hardesty



                 Saitta                                     Pickering




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                cc: Hon. Carolyn Ellsworth, District Judge
                     Lansford W. Levitt, Settlement Judge
                     The Law Offices of Robert D. Martin, P.C.
                     Lemons, Grundy & Eisenberg
                     Holley, Driggs, Walch, Fine Wray Puzey & Thompson/Las Vegas
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A